Citation Nr: 0622198	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from September 1958 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran testified before the 
undersigned at a Travel Board hearing in August 2004.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in obtaining medical examinations 
or opinions if necessary.  38 U.S.C.A. § 5103A(d).  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or symptoms of a current disability, the record 
indicates that the disability or symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. Id.  The evidence of a link between current disability 
and service must be competent.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran claims that he suffers from bilateral hearing 
loss and tinnitus, worse in the right ear than in the left, 
due to noise exposure in service.  He asserts that he served 
with the 10th Marines Artillery as a gunner and was exposed 
to loud canon and gun fire during this assignment.  The 
veteran has opined that the hearing in his right ear is worse 
than his left because he was right-handed and drew his gun up 
against his right ear.  While no audiometric testing was done 
in service, the veteran's August 1958 entrance and September 
1962 separation examinations show that his hearing was 15/15 
(whispered voice test) in each ear both at entrance and 
separation.  His military occupational specialty was Basic 
Motor Transport.   

The claims folder contains competent evidence that the 
veteran has bilateral hearing loss.  Private audiological 
examinations conducted in March 2004 and September 2004 show 
bilateral hearing loss much more significant in the right ear 
than the left.  Such evidence is competent evidence of a 
current disability.  The private audiograms also show hearing 
loss worse in the right ear than the left, and the veteran 
has reported that he held and fired his gun next to his right 
ear in service.

Given the above evidence concerning the existence of current 
hearing loss and lay evidence of tinnitus and the veteran's 
reported exposure to noise in service, a VA examination 
should be afforded on remand to determine the extent and 
etiology of the claimed conditions.  See Horowitz v. Brown, 5 
Vet. App. 217, 222 (1993).  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an audiological examination 
to determine the extent and etiology 
of his current hearing loss and 
tinnitus.  The claims folder must be 
made available to the examiner for 
review. 
 
     After reviewing the records and 
examining the appellant, the examiner 
is requested to express an opinion as 
to the following question:
    
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current 

